Carlisle, J.
1. By the terms of Code § 10-301 all exceptions to an auditor’s report “shall clearly and distinctly specify the errors complained of”; and, where in an action at law, exceptions, of law and fact to an auditor’s findings and rulings, recite that the findings and rulings as "set forth in Paragraphs [giving the numbers]” of the rulings and findings upon the law and the issues of fact in the auditor’s report are excepted to on the ground that these rulings and findings are contraiy to the evidence, and that certain evidence was improperly excluded, but recite none of the evidence necessary to a clear understanding of the exceptions, the exceptions are not sufficiently specific and the trial court does not err, upon demurrer thereto, in sustaining the demurrer and dismissing such exceptions. Loftis v. Hubbard, 42 Ga. App. 829, 830 (157 S. E. 704), and citations.
2. The trial court’s dismissal of the exceptions for such lack of specificity was all the more accurate where it appears that the auditor filed no brief of the evidence with his report. While his failure to file such report would be ground for a motion to recommit the report to him to remedy this defect, it is not ground for exception to the report. Code § 10-305; Southern Pine Co. v. Dickey, 136 Ga. 662 (71 S. E. 1110); Smith v. Wilkinson, 143 Ga. 741 (85 S. E. 875).

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.